DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species (D) and Figs. 17 - 31 in the reply filed on 06/01/2021 is acknowledged.
Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leo Zucker on 07/01/2021.
The application has been amended as follows: 

A.	Amend claims 6 – 8, 10 – 11 and 13 to read as follow:
Claim 6,  A cage or spacer device for harvesting bone graft material for use in fusion surgery, comprising:
		a housing dimensioned and formed for insertion to a desired position within a space between two bones to be fused;
the housing has a chamber that opens at top and bottom ends of the device to face the bones, for containing a slurry of morselized bone and blood when effused by the bones; 
		a bone cutter assembly including an elongated cannula having an axial passage and a bend formed at a distal end or tip of the cannula; and 
		a wire having a cutting tip, wherein the wire is inserted through the passage in the cannula so that the cutting tip extends a desired distance beyond the distal end of the cannula for contacting the bones to be fused, and the cutting tip is operative to cut grooves in the bones when the distal end of the cannula is disposed inside the housing chamber and the cannula is driven to rotate about its axis, so that a slurry of morselized bone and blood effuses from the grooved bones and is contained inside the chamber of the housing to promote fusion of the bones;
		wherein the housing comprises a wall having an upper edge and a lower edge, the wall of the housing has a slot formed and dimensioned to allow the distal end of the cannula to enter and be disposed inside the chamber in the housing, and the slot is elongated and extends between the upper edge and the lower edge of the housing wall, so that the position of the distal end of the cannula is adjustable vertically relative to the housing to cut a desired depth into the bones.
Claim 7, A cage device according to claim [[4]] 6, wherein at least one of the upper edge and the lower edge of the housing has a recessed channel for receiving a sealing agent or a coagulant to seal gaps between the edge and a bone that faces the edge, for preventing slurry in the housing chamber from escaping the cage device. 
Claim 8, A cage device according to claim [[4]] 6, wherein at least one of the upper and the lower edges of the housing has a porous coating.  
Claim 10, A cage device according to claim [[4]] 6, wherein the housing has a port for receiving a sealing agent or a coagulant, and one or more passages for communicating the agent or coagulant to at least one of the upper and the lower edges of the housing. 
Claim 11, A cage device according to claim [[3]] 6, wherein the cannula has an elongated slot and a proximal end of the wire in the passage of the cannula is bent to project radially out of the slot, and including a first knob mounted coaxially on the cannula for sliding movement over the slot wherein the proximal end of the wire is captured by the knob, so that the cutting tip of the wire can be set to extend a desired distance from the distal end of the cannula according to the position of the knob over the slot in the cannula.  
Claim 13, A cage device according to claim [[3]] 6, including a drive shaft joined axially to the cannula at a proximal end of the cannula, and the shaft is arranged to be driven by a rotational drive so that when the cannula is inserted in the housing chamber and the wire cutting tip extends a certain distance from the cannula, the tip cuts into and grooves the surfaces of the bones between which the housing is placed.    
B.	Allow claims 6 – 14.
C.	Cancel claims 1 – 5 and 15 – 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art are to: 
Jacob et al. (US Pub. 2011/0196373 A1), which discloses a related cage or spacer for harvesting graft [abstract, Figs. 1 – 18], generally comprising cage or spacer (202) and cutter (220); except for disclosing all the limitations of the cutter assembly and its structural correlation 
 Lee et al. (US Pub. 2009/0216329 A1), which discloses a related cage or spacer for harvesting graft [abstract, Figs. 11 – 17], generally comprising cage or spacer (4) and cutter (10); except for disclosing all the limitations of the cutter assembly and its structural correlation with the cage or spacer. Accordingly, the claims as currently amended are allowable over the discovered reference.
Reiley et al. (US Pat. 6440138 B1) which is directed to a related cutter assembly [abstract, Figs. 1 – 26] except for disclosing all the limitations of the cage or spacer and its structural correlation with the cutter assembly. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775